Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This office action is a response to an application filed on 01/20/2020 in which claims 1-20 are pending for examination. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, all references listed in the information disclosure statement are being considered by the examiner.
Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “in response to the signal(s) indicating that the converter is operating in a continuous mode, set an on-time of the second switch equal to the off-time of the first switch; and in response to the signal(s) indicating that the converter is operating in a discontinuous mode, set the on-time of the second switch to a duration less than the off-time of the first switch” must be shown or the feature(s) canceled from the claims 1 and 16.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 
Appropriate corrections are required.
Specification
5.	The disclosure is objected to because of the following informalities:
	The disclosure recites “As shown in FIG. 1, the inductor 128 is coupled between the input terminal 102 and the switches 114 and 128, and the inductor 130 is coupled between the switches 118 and 120” in para. [0030], page 10 of the original specification.
	For clarity and consistency, it is suggested to change with “As shown in FIG. 1, the inductor 128 is coupled between the input terminal 102 and the switches 114 and 116, and the inductor 130 is coupled between the switches 118 and 120.”
The disclosure recites “As shown in FIG. 2, the current sensing circuit is coupled between the pair of switches 222 and 234” in para. [0043], page 13 of the original specification.
222 and 224”.
Appropriate corrections are required.
Claim Objections
6.	Claim 5 is objected to because of the following informalities:
	Claim 5 recites a first pair of the switches are coupled in parallel with the pair of output terminals; a second pair of the switches are coupled in parallel with the pair of output terminals. The pair of switches had already been introduced in claim 2 which claim 5 depends from.
For clarity and consistency, it is suggested to change with the first pair of the switches are coupled in parallel with the pair of output terminals; the second pair of the switches are coupled in parallel with the pair of output terminals.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102 (AIA )
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



9.	Claims 1, 9-11, 13 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhandarkar et al. Pub. No.: US 20190052168 A1 (hereinafter Bhandarkar et al.).
Regarding claim 1, Bhandarkar et al. discloses a multi-phase interleaved power factor correction (PFC) converter (e.g. see fig.1, para. [0140]), comprising: 
a pair of input terminals for receiving an alternating current (AC) voltage input from a voltage source (Vin, AC supply, para. [0142]); 
a pair of output terminals for supplying a direct current (DC) voltage output to a load (Vo, load 11, para. [0071]); 
at least six switches (S1, S2, …, SN) coupled in a multi-phase interleaved circuit arrangement between the pair of input terminals and the pair of output terminals; and 
a control circuit (fig. 6: 9, paras. [0084] and [0085]) coupled to the at least six switches, the control circuit configured to: 
during a first polarity of the AC voltage input, turn on and turn off a first one of the at least six switches according to a pulse-width modulation (PWM) signal (fig.6: G1) to operate the first switch (S1) as a power factor correction (PFC) active switch having an off-time as a function of a duty cycle of the PWM signal, while turning on and turning off a second one of the switches as a synchronous switch (fig.9: G1, G2, para. [0091]); 

in response to the signal(s) indicating that the converter is operating in a continuous mode (para. [0005], [0038] indicate continuous mode), set an on-time of the second switch equal to the off-time of the first switch (e.g. see fig. 9, on-time of G2 is equal to the off-time of the G1, paras. [0091] and [0148], fig.12: PWM1, PWM2); and 
in response to the signal(s) indicating that the converter is operating in a discontinuous mode (para. [0038]), set the on-time of the second switch to a duration less than the off-time of the first switch (e.g. see fig.11, on-time of PWM2 duration is less than the off-time duration of PWM1).
Regarding claim 9, Bhandarkar et al. discloses the converter of claim 1, wherein the control circuit (9) is configured to, in response to the polarity of the AC voltage input changing from the first polarity to a second polarity opposite the first polarity (fig. 13: iIN), change operation of the first switch to synchronous operation (figs. 11, 12: PWM1 off state) and change operation of the second switch to PFC active switch operation (Figs. 11, 12, PWM2 on state when iL2 goes up, para. [0095]).
Regarding claim 10, Bhandarkar et al. discloses the converter (fig.1: 1) of claim 1, further comprising a capacitor (7) coupled in parallel with the pair of output terminals (8, para. [0071]).
Regarding claim 11, Bhandarkar et al. discloses the converter of claim 10, wherein the control circuit (9) is configured to, in response to the one or more signals 
Regarding claim 13, Bhandarkar et al. discloses the converter of claim 1, wherein the one or more signals include a first signal indicative of a current (fig.1: i1) through a first phase of the interleaved circuit arrangement and a second signal indicative of a current (i2) through a second phase of the interleaved circuit arrangement (para. [0071]).
Regarding claim 16, Bhandarkar et al. discloses a method of controlling a multi-phase interleaved power factor correction (PFC) converter (e.g. see fig.1, para. [0140]) including 
a pair of input terminals for receiving an alternating current (AC) voltage input from a voltage source (Vin, AC supply, para. [0142]), 
a pair of output terminals for supplying a direct current (DC) voltage output to a load (Vo, load 11, para. [0071]), and 
at least six switches (S1, S2, …, SN) coupled in a multi-phase interleaved circuit arrangement between the pair of input terminals and the pair of output terminals, the method comprising: 
during a first polarity of the AC voltage input, turning on and turning off a first one of the at least six switches according to a pulse-width modulation (PWM) signal (fig.6: G1) to operate the first switch (S1) as a power factor correction (PFC) active switch having 
sensing a current indicative of a sum of the currents in each phase of the interleaved circuit arrangement (e.g. see fig.1: i1, i2,..iN, interleaved circuits ILCN); 
in response to the sensed current indicating that the converter is operating in a continuous mode (para. [0005], [0038] indicate continuous mode), setting an on-time of the second switch equal to the off-time of the first switch (e.g. see fig. 9, on-time of G2 is equal to the off-time of the G1, paras. [0091] and [0148], fig.12: PWM1, PWM2); and 
in response to the sensed current indicating that the converter is operating in a discontinuous mode (para. [0038]), setting the on-time of the second switch less than the off-time of the first switch (e.g. see fig.11, on-time of PWM2 duration is less than the off-time duration of PWM1).
Claim Rejections - 35 USC § 103(AIA )
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 2-6 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhandarkar et al. Pub. No.: US 20190052168 A1 (hereinafter Bhandarkar et al.) in view of Green et al. Pub. No.: US 20120306414 A1 (hereinafter Green et al.). 
Regarding claim 2, Bhandarkar et al. discloses the converter of claim 1, further comprising: a first inductor (fig.1: L1) coupled between one of the pair of input terminals and a first pair of the switches (S1, D1, para. [0071]); and 
a second inductor (L2) coupled between said one of the pair of input terminals and a second pair of the switches (S2, D2, para. [0073]).
Bhandarkar et al. fails to disclose a first pair of the switches and a second pair of the switches. 
However, Green et al. discloses a first pair of the switches (e.g. see fig. 3a: first switch 332, second switch 334 or first PFC leg 330, paras. [0070], [0071]) and a second pair of the switches (a second PFC leg 350). 


Regarding claim 3, Bhandarkar et al. discloses the converter of claim 2, wherein the control circuit (fig. 6: 9) is configured to determine that the converter (1) is operating in the discontinuous mode when the one or more signals indicate that the current through at least one of the first inductor and the second inductor is discontinuous (e.g. see figs.11, 12: iL2, PWM2, paras. [0095], [0038]).
Regarding claim 4, Bhandarkar et al. discloses the converter of claim 2, wherein the switches are coupled in a full bridge, totem-pole circuit arrangement having at least two phases (e.g. see fig.1, N phases, para. [0071]).
Regarding claim 5, Bhandarkar et al. fails to disclose a first pair of the switches are coupled in parallel with the pair of output terminals, a second pair of the switches are coupled in parallel with the pair of output terminals, and a third pair of the switches are coupled in parallel with the pair of output terminals.
However, Green et al. discloses the converter (fig.3a) of claim 4, wherein: 
a first pair of the switches (332, 334) are coupled in parallel with the pair of output terminals (306, 308), and a node defined between the first pair of switches is coupled with 
a second pair of the switches (350) are coupled in parallel with the pair of output terminals (306, 308), and a node defined between the second pair of switches is coupled with the second inductor (372) to define a second one of the at least two phases (350) of the interleaved circuit arrangement; and 
a third pair of the switches (360) are coupled in parallel with the pair of output terminals (306, 308), and a node defined between the third pair of switches (360) is coupled with the other one of the pair of input terminals (302).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Bhandarkar et al.’s invention with the first pair of the switches, the second pair of the switches and a third pair of the switches are coupled in parallel with the pair of output terminals as disclosed by Green et al. in order to be enable measuring current flowing through the PFC leg (para. [0070] of Green et al.). 

Regarding claim 6, Bhandarkar et al. discloses the converter (fig.1:1) of claim 5, wherein: 
the AC voltage input transitions between positive and negative voltage polarities at an input frequency (e.g.see fig.5: Vin, paras. [0020], [0082]); and 

Regarding claim 17, Bhandarkar et al. discloses the method of claim 16, wherein: the converter includes a first inductor (fig.1: L1) coupled between one of the pair of input terminals and a first pair of the switches (S1, D1, para. [0071]), and 
a second inductor (L2) coupled between said one of the pair of input terminals and a second pair of the switches (S2, D2, para. [0073]); and 
the sensed current is indicative that the converter (1) is operating in the discontinuous mode when the current through at least one of the first inductor and the second inductor is discontinuous (e.g. see figs.11, 12: iL2, PWM2, paras. [0095], [0038]).
Bhandarkar et al. fails to disclose a first pair of the switches and a second pair of the switches. 
However, Green et al. discloses a first pair of the switches (e.g. see fig. 3a: first switch 332, second switch 334 or first PFC leg 330, paras. [0070], [0071]) and a second pair of the switches (a second PFC leg 350). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Bhandarkar et al.’s invention with the first pair of the switches and the second pair of the switches as 

Regarding claim 18, Bhandarkar et al. discloses the method of claim 17, wherein: 
wherein the switches are coupled in a full bridge, totem-pole circuit arrangement having at least two phases (e.g. see fig.1, N phases, para. [0071]); 
Bhandarkar et al. fails to disclose a first pair of the switches are coupled in parallel with the pair of output terminals, a second pair of the switches are coupled in parallel with the pair of output terminals, and a third pair of the switches are coupled in parallel with the pair of output terminals.
However, Green et al. discloses the method of claim 17, wherein: 
a first pair of the switches (332, 334) are coupled in parallel with the pair of output terminals (306, 308), and a node defined between the first pair of switches is coupled with the first inductor (370) to define a first one of the at least two phases (330) of the interleaved circuit arrangement; 
a second pair of the switches (350) are coupled in parallel with the pair of output terminals (306, 308), and a node defined between the second pair of switches is coupled with the second inductor (372) to define a second one of the at least two phases (350) of the interleaved circuit arrangement; and 

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Bhandarkar et al.’s invention with the first pair of the switches, the second pair of the switches and a third pair of the switches are coupled in parallel with the pair of output terminals as disclosed by Green et al. in order to be enable measuring current flowing through the PFC leg (para. [0070] of Green et al.). 

Regarding claim 19, Bhandarkar et al. discloses the method of claim 18, wherein the AC voltage input transitions between positive and negative voltage polarities at an input frequency (e.g. see fig.5: Vin, paras. [0020], [0082]), 
the method further comprising operating the third pair of switches at the input frequency, according to the polarity of the AC voltage input (e.g. fig.1: S3, G3, figs.3, 4, paras. [0042], [0079]).
14.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bhandarkar et al. Pub. No.: US 20190052168 A1 (hereinafter Bhandarkar et al.) in view of Green et al. Pub. No.: US 20120306414 A1 (hereinafter Green et al.) and further in view of Jang et al. Pub. No.: US 20100019702 A1 (hereinafter Jang et al.). 
Regarding claim 7, Bhandarkar et al. in view of Green et al. fail to disclose a current sensor coupled to sense the current indicative of the sum of the currents in the at least two phases.
Jang et al. discloses the converter of claim 5, further comprising a current sensor coupled to sense the current indicative of the sum of the currents in the at least two phases (fig.2: a current sensor 110, para. [0021] indicates sensing a summed current from the plurality of phases 102, 104, 106 and provides the sensed summed current information of all legs).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Bhandarkar et al. and Green et al.’s inventions with the current sensor coupled to sense the current indicative of the sum of the currents in the at least two phases as disclosed by Jang et al. in order to provide a method and apparatus for converter current measurement and control with a reduced number of current sensors (para. [0003] of Jang et al.).
15.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bhandarkar et al. Pub. No.: US 20190052168 A1 (hereinafter Bhandarkar et al.) in view of Green et al. Pub. No.: US 20120306414 A1 (hereinafter Green et al.) in view of Jang et al. Pub. No.: US 20100019702 A1 (hereinafter Jang et al.) and further in view of Braun Patent No.: US 6967454 B1 (hereinafter Braun).
Regarding claim 8, Bhandarkar et al. in view of Green et al. in view of Jang et al. fail to disclose wherein the current sensor is coupled between the third pair of switches.

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Bhandarkar et al., Green et al. and Jang et al.’s inventions with the current sensor is coupled between the third pair of switches as disclosed by Braun in order to provide an improved apparatus and method for detecting malfunctions of a power inverter and providing diagnostic information that is useful in correcting the condition which lead to a malfunction (Col.1, lines 57-60 of Braun).
16.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bhandarkar et al. Pub. No.: US 20190052168 A1 (hereinafter Bhandarkar et al.) in view of Ye Pub. No.: US 20150180330 A1 (hereinafter Ye). 
Regarding claim 12, Bhandarkar et al. fails to disclose the control circuit is configured to determine the duration by multiplying a value of the AC voltage input by the duty cycle of the first switch, and dividing the multiplication result by a difference between a value of the DC voltage output and the value of the AC voltage input.
However, Ye discloses the converter of claim 11, wherein the control circuit (fig.1: 8) is configured to determine the duration by multiplying a value of the AC voltage input (Vac) by the duty cycle of the first switch (Ta, para. [0030]), and dividing the multiplication result by a difference between a value of the DC voltage output (Vo) and the value of the AC voltage input (para. [0031], equation 1: Tb_n=(|Vac|xTa)/(Vo-|Vac|)).
.
17.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bhandarkar et al. Pub. No.: US 20190052168 A1 (hereinafter Bhandarkar et al.) in view of Jang et al. Pub. No.: US 20100019702 A1 (hereinafter Jang et al.). 
Regarding claim 14, Bhandarkar et al. fails to disclose the one or more signals comprises a single signal indicative of a sum of the current through each phase of the interleaved circuit arrangement.
Jang et al. discloses the converter of claim 1, wherein the one or more signals comprises a single signal indicative of a sum of the current through each phase of the interleaved circuit arrangement (fig.2: a current sensor 110, para. [0021] indicates sensing a summed current from the plurality of phases 102, 104, 106 and provides the sensed summed current information of all legs).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Bhandarkar et al.’s invention with the one or more signals comprises a single signal indicative of a sum of the .
18.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bhandarkar et al. Pub. No.: US 20190052168 A1 (hereinafter Bhandarkar et al.) in view of Jang et al. Pub. No.: US 20100019702 A1 (hereinafter Jang et al.) and further in view of Gebauer Jan foreign patent DE102014201615 A1 (hereinafter Jan). 
Regarding claim 15, Bhandarkar et al. in view of Green et al. fail to disclose the control circuit is configured to determine that the converter is operating in the discontinuous mode when the signal indicates that the sum of the current through each phase is less than a specified current boundary condition.
However, Jan discloses the converter of claim 14, wherein the control circuit is configured to determine that the converter is operating in the discontinuous mode when the signal indicates that the sum of the current through each phase is less than a specified current boundary condition (para. [0033] indicates if the sum of all phase currents falls below a predetermined threshold value, that is, if the sum of the amounts of all phase currents to be set is less than this predetermined threshold value, the control device 30 sets a different phase current in each of the individual DC / DC converters 10 and 20. In this way it is possible for the DC voltage converters 10 and 20 to change the operating mode at different times. This applies to the change between buck mode and boost mode as well as the change between CCM and DCM within the boost mode or Buck mode).
.
19.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bhandarkar et al. Pub. No.: US 20190052168 A1 (hereinafter Bhandarkar et al.) in view of Green et al. Pub. No.: US 20120306414 A1 (hereinafter Green et al.) and further in view of Braun Patent No.: US 6967454 B1 (hereinafter Braun).
Regarding claim 20, Bhandarkar et al. in view of Green et al. fail to disclose sensing the current includes sensing the current via a current sensor coupled between the third pair of switches.
However, Braun discloses the method of claim 18, wherein sensing the current includes sensing the current via a current sensor (fig.1: 142, Col.3, lines 40-45) coupled between the third pair of switches (128, 129, Col.3, lines 12-15).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Bhandarkar et al. and Green et al.’s inventions with the current sensor is coupled between the third pair of switches as disclosed by Braun in order to provide an improved apparatus and method 
Examiner's Note:
20.	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
21.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion

22.	The prior art made of record (see attached PTO-892, F-K) and not relied upon is considered pertinent to applicant's disclosure.
Castelli Pub. No.: US 2016/0276924 A1 teaches control device for a switching regulator e.g. see fig.7a.
CONTACT INFORMATION
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (12/03/2021)
Examiner, Art Unit 2837